Citation Nr: 1018308	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for asbestosis with diffuse calcified pleural plaques.  

2.  Entitlement to a disability rating greater than 30 
percent for asbestosis with diffuse calcified pleural plaques 
beginning August 12, 2008.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1959 to January 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
diffuse calcified pleural plaques and assigned a 
noncompensable rating.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in September 2006.  A 
transcript of this proceeding is associated with the claims 
file.  

This case was previously before the Board in August 2007 and 
June 2009 and was remanded for further development on each 
occasion.  By rating decision dated in February 2010, the RO 
recharacterized the Veteran's service-connected respiratory 
disorder as "asbestosis with diffuse calcified pleural 
plaques" and increased the Veteran's disability rating from 
noncompensable to 30 percent disabling with an effective date 
of August 12, 2008, the date of a VA examination report.  
However, the Veteran's appeal for a higher rating remains 
before the Board both prior to and beginning August 12, 2008.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The issue of entitlement to service connection for bilateral 
hearing loss has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006, to clarify the use of 
PFTs in evaluating respiratory conditions.  See 71 Fed. Reg. 
52457-01 (Sept. 6, 2006).  A new paragraph (d) to 38 C.F.R. § 
4.96, titled "Special provisions for the application of 
evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  Notably, 
PFTs are required to evaluate respiratory conditions except 
in certain situations.  Also, post-bronchodilator studies are 
required when PFTs are done for disability evaluation 
purposes except when the results of pre-bronchodilator PFTs 
are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why.  
Furthermore, if a DLCO (SB) test is not of record, evaluation 
should be based on alternative criteria as long as the 
examiner states why the DLCO(SB) test would not be useful or 
valid in a particular case.  

As above, this case has been before the Board twice already.  
In August 2007 the Board remanded this case back to the RO 
specifically to obtain the Veteran's diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) percentages.  Pursuant to this remand, PFT 
testing was accomplished in August 2009.  Unfortunately, DLCO 
(SB) percentages were not noted in the August 2009 
examination report.  Thus, the case was remanded by the Board 
again in June 2009.  Pursuant to the June 2009 remand,  PFT 
testing was accomplished in November 2009.  While this 
examination report does show a DLCO(SB) percentage the only 
reported DLCO(SB) percentage was based upon pre- 
bronchodilation rather than post-bronchodilation results.  A 
post-bronchodilation DLCO (SB) percentage is required to 
properly adjudicate his claim.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6899-6833.  If a post-bronchodilation DLCO 
(SB) would not be useful or valid in the Veteran's particular 
case the examiner should so state.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
examination to assess the severity and 
manifestations of his asbestosis with 
diffuse calcified pleural plaques. Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, but should include 
testing that includes findings of 
predicted forced vital capacity (FVC) and 
diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO 
(SB)), both post-bronchodilation rather 
than pre- bronchodilation.  If a post-
bronchodilation DLCO (SB) would not be 
useful or valid in the Veteran's 
particular case the examiner should so 
state.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

2. After the development requested above 
has been completed to the extent possible, 
readjudicate the Veteran's claims.  The RO 
should note that the decision to increase 
the Veteran's disability rating from 
noncompensable to 30 percent disabling in 
the February 2010 rating decision appears 
to be in error as it appears that it was 
based on the FEV reading from the November 
2009 PFT rather than the FVC reading 
pursuant to Diagnostic Code 6833.  If any 
benefit sought continues to be denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



